Title: To George Washington from George Muter, 6 August 1792
From: Muter, George
To: Washington, George



Sir
Kentucky, Woodford County Augt 6th 1792.

I have served seven years, as chief Justice for the District of Kentucky, and I beleive I have given general satisfaction: but, in

the appointments for the court of Appeals for our new state, I have been left out, & appointed for the court of Oyer & Terminer, which, if it continues agreeable to it’s present establishment, will be of little consequence, and the judges will have little to do. The reason assigned for my being left out is, that, it would be improper the court of Appeals should consist of the judges of the former supreme court, on account of the appeals which may arise from that court to the present court of Appeals; but, as one of the former judges, is now a judge of the court of Appeals, & the other judges taken from the bar of the former court, & it is probable that, there will be but very few appeals, this is thought by some, not to be the true reason of my being left out.
As I wish to serve my country for a few years longer, and would in the present state of our affairs, prefer serving the united States, I am induced to offer you my services as judge of the Fœderal court, in this state, if mr Innes should resign, which it is probable he will do, as he is appointed the chief Justice of the court of Appeals.
Should you think proper to appoint me judge of the Fœderal court, you may depend on my executing the duties of my office, with assiduity & integrity. I have the honour to be Sir Your most hle servant

George Muter

